 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10   C., et al.,                                          Case No.: 17-cv-0846-AJB-JLB
                                        Plaintiffs,
11                                                        ORDER DENYING PLAINTIFF’S
     v.                                                   MOTION FOR RECONSIDERATION
12
     Rady Children’s Hospital, et al.,
13                                                        (Doc. No. 46)
                                    Defendants.
14
15          After the Court granted two motions to dismiss, granted sanctions against Plaintiff,
16   and dismissed Plaintiff’s case, Plaintiff filed for reconsideration of these rulings.
17   (Doc. No. 46.) Plaintiff argues that because a California Court of Appeals Court reversed
18   his conviction, the initial allegations brought in his complaint regarding his RICO claims
19   are vindicated. (Id. at 4.) Plaintiff also argues the Court’s analysis of his claims under the
20   Heck v. Humphrey bar “deserve reconsideration.” (Id.) For the reasons stated herein, the
21   Court DENIES Plaintiff’s motion. (Doc. No. 46.)
22                                     I.     BACKGROUND
23          Plaintiffs’ lawsuit stems from a criminal proceeding in San Diego Superior Court in
24   which plaintiffs’ father, Azael Chavez, was convicted for felony child abuse. (Doc. No. 14
25   at 6.) Plaintiffs are twin children. (Id.) During the course of their medical treatment at Rady
26   Children’s Hospital, treating physicians suspected child abuse and reported it—as
27   mandated under law. (Id.) Chavez sued defendants twice in Superior Court, once for failing
28   to produce medical records, and once for various causes of action including a breach of

                                                      1
                                                                                   17-cv-0846-AJB-JLB
 1   fiduciary duties. (Id.) Plaintiffs voluntarily dismissed the first case after Rady moved for
 2   sanctions. (Id.) During the second case, defendants moved to strike all allegations under
 3   the anti-SLAPP statute because the treating physicians who reported the suspected child
 4   abuse were protected. (Id.) The Court tentatively ruled in favor of defendants, but plaintiffs
 5   again withdrew the case before the Court held a hearing. (Id.) The Superior Court ordered
 6   sanctions against plaintiffs’ attorney and Chavez. (Id.) Plaintiffs then filed the instant suit
 7   in federal court.
 8         In the first amended complaint (“FAC”), plaintiffs bring five causes of action:
 9   (1) RICO, (2) conspiracy to violate RICO, (3) conspiracy to interfere with civil rights,
10   under 42 U.S.C. § 1985(2), (4) conspiracy to interfere with civil rights, under 42 U.S.C.
11   § 1985(3), and (5) declaratory judgment. (Doc. No. 11.) The Court, in granting two motions
12   to dismiss, dismissed Plaintiff’s complaint entirely and granted sanctions.
13         In his reconsideration motion, Plaintiff alleges the Court of Appeal reversed his
14   criminal conviction warranting reconsideration of his arguments. (Doc. No. 46.) The Court
15   of Appeal reversed in June 2018. In several recently-filed declarations from Defendants,
16   however, the Court was informed that in January 2019 Plaintiff pleaded guilty in Court to
17   Penal Code § 273(A)(A). (Doc. No. 59-1 at 31.) Defendants also reasserted their arguments
18   from their motions to dismiss. Notably, Plaintiff failed to respond to Defendants’
19   arguments.
20                                  II.    LEGAL STANDARDS
21         A Court may grant relief from a final order if “newly discovered evidence that, with
22   reasonable diligence, could not have been discovered in time to move for a new trial under
23   Rule 59(b).” Federal Rule of Civil Procedure 60(b)(2).
24                                        III.   DISCUSSION
25         Finding that Plaintiff indeed pleaded guilty to similar crimes he was found guilty of
26   in his now-overturned conviction, the Court finds any reconsideration as to these issues
27   moot. Plaintiff argues that with his conviction overturned, the Heck bar no longer applies.
28   He writes: “[w]ith the reversal of the criminal conviction by the court of appeals, that

                                                   2
                                                                                   17-cv-0846-AJB-JLB
 1   obstacle should be no bar to plaintiff’s RICO cause of action.” (Doc. No. 46 at 6.) However,
 2   with his guilty plea now in place, the Heck bar still remains.
 3           Plaintiff also argues the Court of Appeals’ decision vindicated his underlying
 4   allegations. (Doc. No. 46 at 8.) He argues “[t]he appellate decision changes dramatically
 5   the legal analysis favorable to his cases. Plaintiff’s legal position has always be[e]n that
 6   the police, doctors and prosecutors worked hand in hand to manufacture, and did achieve,
 7   an ignoble prosecution and illegal conviction. (Id.) While the Court of Appeals did overrule
 8   his conviction finding his confession was made during a custodial interrogation without
 9   being mirandized first, (Doc. No. 46-2 at 3), his later guilty plea still negates the crux of
10   his underlying allegations. To allow Plaintiff to reconsider his RICO claim based solely on
11   the Court of Appeals ruling would cast dispute on—and imply the invalidity of—his guilty
12   plea.
13           Thus, the Court finds that Plaintiff’s guilty plea still bars the Court from visiting his
14   RICO claims as it could undermine his conviction. See Oberg v. Asotin Cnty, 310 F. App’x
15   144, 145–46 (9th Cir. 2009) (finding the district court properly dismissed plaintiff’s RICO
16   claims under Heck); Katakis v. Chandler, No. 2:15-02526 WBS KJN, 2016 WL 1056962,
17   at *2 (E.D. Cal. Mar. 17, 2016); Franco v. City and Cnty of San Francisco, No. C 10–
18   04768 WHA, 2012 WL 3010953, at *3 (N.D. Cal. July 23, 2012) (“The rationale of Heck
19   applies to RICO and conspiracy claims.”); Bhatia v. Wig, No. C-10-0072 SBA, 2010 U.S.
20   Dist. LEXIS 95782 (N.D. Cal. Sep. 14, 2010); Boulware v. Dep’t of Ins., Civ. No. 09-4325-
21   R(E) MLR, 2009 WL 3271060, at *5 (C.D. Cal. Oct. 8, 2009) (“Heck also applies to RICO
22   claims.”); Garcia v. Scribner, Civ. No. 97-0742 CRB, 1998 WL 397895, at *2 (N.D. Cal.
23   July 10, 1998) (finding Heck “applies with equal force to civil RICO claims”).
24           Finally, Plaintiff requests the Courts’ prior award of sanctions under Federal Rule of
25   Civil Procedure 11 be recalled. (Doc. No. 46 at 9.) Other than the arguments used in support
26   of overturning the Court’s order on the dismissal motions, Plaintiff provides little support
27   to favor recalling the Court’s sanctions award. Plaintiff points to misrepresentations
28   allegedly made by the Court. (Doc. No. 46 at 6–7.) However, Plaintiff fails to negate the

                                                     3
                                                                                     17-cv-0846-AJB-JLB
 1   reasons the Court found sanctions appropriate in the first instance, which included an
 2   analysis of both the Ninth Circuit’s two-part test and the Colorado-River doctrine.
 3   (See Doc. No. 42 at 6–9.) Under the Court’s analysis, the Court determined that Plaintiff’s
 4   theory was frivolous because the complaint was “replete with bold and conclusory
 5   allegations lacking supporting evidence or facts.” (Id. at 6.) Even if a few cases hold the
 6   Heck bar does not apply to civil RICO claims, (id. at 4 (listing cases)), that does not give
 7   Plaintiff a basis to file a complaint unsupported by facts rather than conclusions.
 8         Thus, the Court will not reverse its prior ruling regarding sanctions.
 9                                     V.     CONCLUSION
10         The Court finds Plaintiff’s later guilty plea essentially moots Plaintiff’s arguments
11   for reconsideration. His guilty plea is still barred by Heck as the Court would have to cast
12   doubt on Plaintiff’s guilty plea to consider the arguments in his complaint. Moreover, the
13   Court is not convinced a reversal of its sanctions ruling is necessary. Thus, the Court
14   DENIES Plaintiff’s motion for reconsideration. (Doc. No. 46.)
15         IT IS SO ORDERED.
16   Dated: July 30, 2019
17
18
19
20
21
22
23
24
25
26
27
28

                                                  4
                                                                                    17-cv-0846-AJB-JLB
